DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-5, 10-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S 2019/0393149 A1) in view of CHOU et al. (U.S 2016/0073516 A1).
   	As to claim 1, Wang et al. disclose in Figs. 2F-2G a method comprising:
forming a redistribution structure (“redistribution layer” 212) on a carrier substrate (comprising “frame” 302 and “tape” 301) (see Fig. 2F-2G, para. [0028]-[0029], [0034]); coupling a first side (“first surface” S1) of a first interconnect structure (“interposer” 100 including “core structure” 102) to a first side (top surface) of the redistribution structure (“redistribution layer” 212) using first conductive connectors (“though insulator vias” 206) (Figs. 2F-2G, para. [0011], [0015], [0019]), wherein the first interconnect structure (“interposer” 100 including “core structure” 102) comprises a core substrate (“core structure” 102) (Fig. 2F-2G, para. [0010]-[0011], [0019]), wherein the first interconnect structure (“interposer” 100 including “core structure” 102) comprises second conductive connectors (“conductive balls” 470) on a second side (“second surface” S2) of the first interconnect structure (“interposer” 100 including “core structure” 102) opposite the first side (“first surface” S1) of the first interconnect structure (“interposer” 100 including “core structure” 102) (Fig. 2G, para. [0036]); coupling a first semiconductor device (“semiconductor chip” 420) to the second side (“second surface” S2) of the first interconnect structure (“interposer” 100 including “core structure” 102) using the second conductive connectors (“conductive balls” 470) (Fig. 2G, para. [0011], [0036]); removing the carrier substrate (comprising “frame” 302 and “tape” 301) (Figs. 2F-2G, para. [0034]); and coupling a second device (“passive component” 216) to a second side (bottom surface) of the redistribution structure (“redistribution layer” 212) using third conductive connectors (“conductive pads” 212d) (Fig. 2G, para. [0032]-[0034]), wherein the second side (bottom surface) of the redistribution structure (“redistribution layer” 212) is opposite the first side (top surface) of the redistribution structure (“redistribution layer” 212) (see Fig. 2G).   
Wang et al. do not disclose a second device is a second semiconductor device.
CHOU et al. disclose in Fig. 1 a method comprising: a first semiconductor device (“memory chip” 110), and coupling a second semiconductor device (“logic chip” 120, para. [0006]) to a redistribution structure (“logic package” 12) (Fig. 1, para. [0006]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify reference of Wang et al. by replacing the second device of Wang et al. with a second semiconductor device of CHOU et al. for the purpose of providing different function in the semiconductor package.
As to claim 2, as applied to claim 1 above, Wang et al. and CHOU et al disclose all claimed limitations including the limitation wherein the core substrate (“core structure” 102) comprises an organic material (“organic interposer”, para. [0015]) (see Figs. 2F-2G, para. [0015] in Wang et al.).
As to claim 3, as applied to claim 1 above, Wang et al. disclose in Figs. 2F-2G all claimed limitations except for the limitation wherein coupling the first side of the first interconnect structure to the first side of the redistribution structure comprises performing a reflow process on the first conductive connectors.
CHOU et al. disclose in Fig. 1 a method comprising: coupling the first side (bottom surface) of the first interconnect structure (“interposer substrate” 10) to the first side (top surface) of the redistribution structure (“logic package” 12) comprises performing a reflow process on the first conductive connectors (“solder balls” 13) (see Fig. 1, para. [0006]-[0008]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify reference of Wang et al. by providing the steps of coupling the first side of the first interconnect structure to the first side of the redistribution structure comprises performing a reflow process on the first conductive connectors, as taught by CHOU et al., in order to provide an easy process which will reduce manufacturing time and production cost.
As to claim 4, as applied to claim 1 above, Wang et al. and CHOU et al disclose all claimed limitations including the limitation wherein the coupling the first side (“first surface” S1) of the first interconnect structure (“interposer” 100 including “core structure” 102) to the first side (top surface) of the redistribution structure (“redistribution layer” 212) results in a first gap (“gaps”, para. [0024]) between the first interconnect structure (“interposer” 100 including “core structure” 102) and the redistribution structure (“redistribution layer” 212) (see Fig. 2G, para. [0024] in in Wang et al).    
As to claim 5, as applied to claims 1 and 4 above, Wang et al. and CHOU et al disclose all claimed limitations including the method further comprising depositing an underfill material (“ insulating material” 210/210’) to fill the first gap (“gaps”, para. [0024]) between the first interconnect structure (“interposer” 100 including “core structure” 102) and the redistribution structure (“redistribution layer” 212) (see Fig. 2G, para. [0024] in Wang et al.). 
As to claims 10, 14, and 15, Wang et al. disclose in Figs. 2F-2G a method comprising: forming a redistribution structure (“redistribution layer” 212) on a carrier substrate (comprising “frame” 302 and “tape” 301) (see Fig. 2F-2G, para. [0028]-[0029], [0034]), wherein a bottomost layer (bottomost layer of 212, Fig. 2G) of the redistribution structure (“redistribution layer” 212) comprises first contact pads (see the contact pads in bottomost layer of 212, corresponding to “conductive pad” 212d, Fig. 2G) and second contact pads (see “metallization layers” 212B or “pads” 212c in bottomost layer of 212, Fig. 2G), wherein the first contact pads (see the contact pads in bottomost layer of 212, corresponding to “conductive pad” 212d, Fig. 2G) have a different pitch than the second contact pads (see “metallization layers” 212B or “pads” 212c in bottomost layer of 212, Fig. 2G) (see Fig. 2G, para. [0029], [0032]); mounting a first interconnect structure (“interposer” 100 including “core structure” 102) over the redistribution structure (“redistribution layer” 212), wherein the first interconnect structure (“interposer” 100 including “core structure” 102) is electrically coupled to the redistribution structure (“redistribution layer” 212) through first conductive connectors (“though insulator vias” 206) on a first side (“first surface” S1) of the first interconnect structure (“interposer” 100 including “core structure” 102) (Fig. 2G, para.[0011], [0019]), [0024], [0028]), wherein the first interconnect structure (“interposer” 100 including “core structure” 102) comprises a core substrate (“core structure” 102) (Fig. 2F-2G, para. [0010]-[0011], [0019]), wherein the first interconnect structure (“interposer” 100 including “core structure” 102) comprises second conductive connectors (“metal layers” M2’) and bond pads (“metal layers” M3’) on a second side (“second surface” S2) of the first interconnect structure (“interposer” 100 including “core structure” 102) opposite the first side (“first surface” S1) of the first interconnect structure (“interposer” 100 including “core structure” 102) (Fig. 2G, para. [0014], [0036]); 
 electrically coupling a first semiconductor device (“semiconductor chip” 420) to the first interconnect structure (“interposer” 100 including “core structure” 102) through the second conductive connectors (“metal layers” M2’) (Fig.2G, para. [0014], [0036]); and electrically coupling a second device (“passive component” 216) to the first contact pads (see the contact pads in bottomost layer of 212, corresponding to “conductive pad” 212d, Fig. 2G) of the redistribution structure (“redistribution layer” 212) through third conductive connectors (“conductive pads” 212d) (Fig. 2G, para. [0032]-[0034]), the first semiconductor device (“semiconductor chip” 420) being located on an opposite side of the first interconnect structure (“interposer” 100 including “core structure” 102) than the second device (“passive component” 216) (see Fig. 2G);
the method further comprising electrically coupling a third semiconductor device (see a second chip 420 on substrate 410, Fig. 2G) to the first interconnect structure (“interposer” 100 including “core structure” 102) through the second conductive connectors (“metal layers” M2’), the first semiconductor device (see a first chip 420 on substrate 410, Fig. 2G) and the third semiconductor device (see a second chip 420 on substrate 410, Fig. 2G) being located on an opposite side of the first interconnect structure (“interposer” 100 including “core structure” 102) than the second device (“passive component” 216) (see Fig. 2G);
the method further comprising coupling a printed circuit board (comprising “substrate” 410 and “pads” 440, 450) to the bond pads (“metal layers” M3’) of the first interconnect structure (“interposer” 100 including “core structure” 102) using fifth conductive connectors (“conductive pads” 450 , Fig. 2G), wherein the fifth conductive connectors (“conductive pads” 450) are between the first semiconductor device (see a first chip 420 on substrate 410, Fig. 2G) and the third semiconductor device (see a second chip 420 on substrate 410, Fig. 2G) (Fig. 2G, para. [0036]).  
Wang et al. do not disclose a second device is a second semiconductor device.
CHOU et al. disclose in Fig. 1 a method comprising: a first semiconductor device (110), and electrically coupling a second semiconductor device (“logic chip” 120, para. [0006]) to a redistribution structure (“logic package” 12) (Fig. 1, para. [0006]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify reference of Wang et al. by replacing the second device of Wang et al. with a second semiconductor device of CHOU et al. for the purpose of providing different function in the semiconductor package.
As to claim 11, as applied to claim 10 above, Wang et al. and CHOU et al disclose all claimed limitations including the limitation wherein a first pitch of the bond pads (“metal layers” M3’) and a second pitch of the second conductive connectors (“metal layers” M2’) is different (see Fig. 2G in Wang et al.).
As to claim 12, as applied to claims 10 and 11 above, Wang et al. and CHOU et al disclose all claimed limitations including the method further comprising coupling a printed circuit board (comprising “substrate” 410 and “pads” 440, 450) to the bond pads (“metal layers” M3’) of the first interconnect structure (“interposer” 100 including “core structure” 102) using fourth conductive connectors (“conductive balls” 470, Fig. 2G) (Fig. 2G, para. [0036] in Wang et al.). 
As to claim 13, as applied to claims 10-12 above, Wang et al. and CHOU et al disclose all claimed limitations including the limitation wherein a first height of the fourth conductive connectors (“conductive balls” 470) is larger than a second height of the first semiconductor device (see first chip 420 on substrate 410, Fig. 2G) (see Fig. 2G in Wang et al.).
As to claim 16, Wang et al. disclose in Figs. 2F-2G a semiconductor package comprising: a redistribution structure (“redistribution layer” 212) (Fig. 2G, para. [0028]); a first interconnect structure (“interposer” 100 including “core structure” 102) electrically connected to a first side (top surface) of the redistribution structure (“redistribution layer” 212), wherein the first interconnect structure (“interposer” 100 including “core structure” 102) comprises a core substrate (“core structure” 102) (Fig. 2F-2G, para. [0010]-[0011], [0019]); an underfill material (“insulating material” 210/210’) between the first interconnect structure (“interposer” 100 including “core structure” 102) and the redistribution structure (“redistribution layer” 212) (Fig. 2G, para. [0024]-[0028]); a first package (comprising  passive component” 216 and an underfill around component 216) bonded to a second side (bottom surface) of the redistribution structure (“redistribution layer” 212) (Fig. 2G, para. [0033]-[0034]); and a second semiconductor package (comprising “semiconductor chips” 420) bonded to the first interconnect structure (“interposer” 100 including “core structure” 102), the second semiconductor package (comprising “semiconductor chips” 420) being located on an opposite side of the first interconnect structure (“interposer” 100 including “core structure” 102) than the first package (comprising passive component” 216 and an underfill around component 216) (Fig. 2G, para. [0035]-[0036]).    
Wang et al. do not disclose the first package is a first semiconductor package.
CHOU et al. disclose in Fig. 1 a method comprising: a first semiconductor package (comprising chip 120 and an underfill underneath chip 120) and a second semiconductor package (“memory package” 11); and wherein the first semiconductor package (comprising chip 120 and an underfill underneath chip 120) bonded to a  redistribution structure (12) (Fig. 1, para. [0006]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify reference of Wang et al. by replacing the first package of Wang et al. with a first semiconductor package of CHOU et al. for the purpose of providing different function in the semiconductor package.
As to claim 20, as applied to claim 16 above, Wang et al. and CHOU et al disclose all claimed limitations including the package further comprising a printed circuit board (comprising “substrate” 410 and “pads” 440, 450) coupled to the first interconnect structure (“interposer” 100 including “core structure” 102) by fourth conductive connectors (“conductive balls” 470, Fig. 2G), wherein a first height of the fourth conductive connectors (“conductive balls” 470, Fig. 2G) is larger than a second height of the second semiconductor package (comprising “semiconductor chips” 420) (Fig. 2G, para. [0036] in Wang et al.).  
  			         Allowable Subject Matter
Claims 6-9 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

             Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH Y TRAN whose telephone number is (571)272-2110. The examiner can normally be reached M-F, 10am-10pm (flex) (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thanh Y. Tran/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        September 6, 2022